912 F.2d 454
In re J. Richard CALDER, Debtor.J. Richard CALDER, Plaintiff-Appellant,v.Steven RUPP, Trustee, Defendant-Appellee.
No. 89-4135.
United States Court of Appeals,Tenth Circuit.
Aug. 31, 1990.

Appeal from the United States District Court for the District of Utah;  David K. Winder, Judge.
John T. Anderson of Parsons, Behle & Latimer, Salt Lake City, Utah, for plaintiff-appellant.
Julie A. Bryan of Cohne, Rappaport & Segal, Salt Lake City, Utah, for defendant-appellee.
Before LOGAN, SEYMOUR, and TACHA, Circuit Judges.
PER CURIAM.


1
The only issue in this bankruptcy appeal is whether sums paid for attorney's services rendered before debtor J. Richard Calder filed his petition for bankruptcy under Chapter 7 of the Bankruptcy Code were assets of the bankruptcy estate.  We cannot find the factual determinations by the bankruptcy judge, affirmed by the district court, to be clearly erroneous.  Taking that as a starting point, we agree with the legal analysis of the bankruptcy judge and affirm, as did the district court, for substantially the reasons set forth in the bankruptcy judge's opinion reported as Calder v. Segal (In re Calder), 94 B.R. 200 (Bankr.D. Utah 1988).1


2
AFFIRMED.


3
The mandate shall issue forthwith.



1
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App. P. 34(a);  10th Cir. R. 34.1.9.  The case is therefore ordered submitted without oral argument